In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00245-CR

____________________


LEONARD GEORGE MITCHELL, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 99367




MEMORANDUM OPINION
 Pursuant to a plea bargain agreement, appellant Leonard George Mitchell, Jr. (1) pled
guilty to robbery.  The trial court found the evidence sufficient to find Mitchell guilty, but
deferred further proceedings, placed Mitchell on community supervision for ten years, and
assessed a fine of $1000.  The State subsequently filed a motion to revoke Mitchell's
unadjudicated community supervision.  Mitchell pled "true" to five violations of the
conditions of his community supervision.  The trial court found that Mitchell violated the
conditions of his community supervision, found Mitchell guilty of robbery, and assessed
punishment at eight years of confinement.  
	Mitchell's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On August 20, 2009, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (2)
	AFFIRMED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on November 24, 2009
Opinion Delivered December 2, 2009
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1. The indictment and the judgment refer to appellant as "Leonard George Mitchell,
Jr. aka Junior[.]" 
2. Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.